EXHIBIT 10.29 EXECUTIVE SEVERANCE AND NONCOMPETITION AGREEMENT Merix Corporation ("Merix") considers the establishment and maintenance of a sound and vital management to be essential to protecting and enhancing the best interests of Merix and its shareholders.In this connection, Merix recognizes that, as is the case with many publicly held corporations, the possibility of a change of control may exist and that such possibility, and the uncertainty and questions that it may raise among management, may result in the departure or distraction of management personnel to the detriment of Merix and its shareholders.In order to induceSteven N. Lach ("Executive") to remain employed by Merix in the face of uncertainties about the long-term strategies of Merix and possible change of control of Merix and their potential impact on Executive's position with Merix, this Agreement, which has been approved by the Board of Directors of Merix, sets forth the severance benefits that Merix will provide to Executive in the event Executive's employment by Merix is terminated under the circumstances described in this Agreement.To induce Merix to enter into this Agreement, Executive agrees to the covenants set forth in Section 6 of this Agreement. 1.Employment Relationship.
